Exhibit 99.1 For Immediate Release Investor Contact: Chris Meyers Media Contact: Meredith Gremel Executive Vice President& CFO Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Announces First Quarter Fiscal Year 2017 Financial Results Consolidated Net Sales Increased 5.4% Driven by Contributions from Caito Foods Service Acquisition and Organic Growth in Food Distribution Reported First Quarter EPS from Continuing Operations Improved to $0.40 per Diluted Share; Adjusted First Quarter EPS from Continuing Operations Improved to $0.55 per Diluted Share GRAND RAPIDS, MICHIGAN – May 24, 2017 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 16-week first quarter ended April 22, 2017. First Quarter Results Consolidated net sales for the first quarter increased $123.7 million to $2.40 billion from $2.28 billion in the prior year quarter. The increase in net sales was driven primarily by contributions from the Caito Foods Service (“Caito”) acquisition and organic growth in the food distribution segment, which more than offset lower sales in the military and retail segments.
